DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on December 24, 2020 is acknowledged.  Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6, at line 3, recites “to spread the clips out on its associated on the first…” The limiting effect of the recitation is unclear.  It is not clear whether “on its associated on the first” is intended to be - - on its associated one of the first - - in a manner similar to claim 8 or whether something else is intended.  Appropriate correction and clarification is required.  
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 9, 10, 12, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 2,759,217).
Regarding claim 7, Peterson teaches a tool for stretching a sensor network film (note: see MPEP 2114, 2115 regarding the scope of apparatus claims.  An apparatus claim covers what a device is, not what a device does.  The material or article worked upon does not limit apparatus claims. The apparatus must only be capable of processing a sensor network film), comprising a first rod (carriage (20); col. 2, lines 43-52) that extends along a first axis and moves perpendicular to the first axis and along a second axis (Figures 1 and 2); a first sliding guide that moves along the first axis on the first rod (bank (30) and the associated structure for movement along carriage (20); col. 2, line 52-col. 3, line 39); a second rod that extends parallel to the second axis and moves perpendicular to the second axis and parallel to the first axis (carriage (20); col. 2, lines 43-52); a second sliding guide that moves along the second axis on the second rod (bank (30) and the associated structure for movement along carriage (20); col. 2, line 52-col. 3, line 39); a third rod that extends along a third axis and moves perpendicular to the third axis and parallel to the second axis (carriage (20); col. 2, lines 43-52); a third sliding guide that moves along the third axis on the third rod (bank (30) and the associated structure for movement along carriage (20); col. 2, line 52-col. 3, line 39); a fourth rod that extends along a fourth axis and moves perpendicular to the fourth axis and parallel to the first axis (carriage (20); col. 2, lines 43-52); and a fourth sliding guide that moves along the fourth axis on the fourth rod (bank (30) and the associated structure for movement along carriage (20); col. 2, line 52-col. 3, 
As to claim 9, Peterson further teaches the tool comprising a motor (unit (50) - a hydraulic/pneumatic cylinder, which is a motor by definition (e.g. such cylinders are also called linear hydraulic motors)) that simultaneously moves each of the first, second, third and fourth rods and the first, second, third and fourth sliding guides to stretch the sensor network film (col. 2, lines 60-70; col. 3, lines 54-65).
As to claim 10, Peterson further comprising a controller that provides command signals to a plurality of motors that simultaneously move each of the first, second, third and fourth rods and the first, second, third and fourth sliding guides to stretch the sensor network film (unit (50) - a hydraulic/pneumatic cylinder, which is a motor by definition (e.g. such cylinders are also called linear hydraulic motors) col. 2, lines 60-70; col. 3, line 40-col. 4, line 20; the device that actuates/energizes the units is reasonably understood to be a controller that provides command signals to the hydraulic/pneumatic cylinders).
As to claim 12, Peterson teaches each of the first, second, third, fourth rods is positioned in a common plane to stretch the sensor network film in the common plane (Figures 1 and 2; col. 1, lines 38-68).
As to claim 14, Peterson further teaches each of the first, second, third and fourth sliding guides includes their own guide movement motor (col. 2, lines 54-60; Figure 5; (42) (44) (46)) 
As to claim 15, Peterson teaches each of the first, second, third and fourth rods includes their own rod movement motor (unit (50) - a hydraulic/pneumatic cylinder, which is a motor by definition (e.g. such cylinders are also called linear hydraulic motors) col. 2, lines 60-70; col. 3, lines 54-65) in order to control movement of the first, second, third and fourth rods.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2,759,217), as applied to claims 7, 9, 10, 12, 14 and 15 above and further in view of either one of either one of Wang et al. (US 2018/0068808) or Morello et al. (US 2007/0170301).
As to claim 8, Peterson teaches a plurality of clips/gripping devices (32) mounted to each of the rods to hold the film/sheet at its periphery and the utilization of scissor mechanisms 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Peterson and either one of the secondary references and to have utilized spacing springs as claimed in the stretching apparatus of Peterson, as suggested by either one of the secondary references, for the purpose, as suggested by Wang et al., of utilizing art recognized equivalent and alternative structures for controlling movement of equipment (i.e. replace each of the scissor mechanisms of Peterson with spring moving mechanisms between the clips because they are art recognized equivalents/alternatives) or for the purpose, as suggested by Morello et al., of preventing movement of the scissor mechanisms when it is not desired for them to move (e.g. add springs between each of the clips when the device is not in use to keep the clips from moving around due to there being insufficient movement resisting force applied to the scissor mechanisms). 
 
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2,759,217), as applied to claims 7, 9, 10, 12, 14 and 15 above and further in view of Kasuya (US 7,284,481).
As to claims 11 and 13, Peterson teaches the tool set forth above including a hydraulic or pneumatic motor.  Peterson does not teach a torque/stepper motor as claimed.  However, Kasuya teaches an analogous tool wherein the tensioning/stretching of the frame is controlled 
Therefore it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Peterson and Kasuya and to have utilized an electric/servo motor (i.e. a motor that provides torque) in the tooling/stretching frame of Peterson, as suggested by Kasuya, for the purpose, as suggested by the references, of stretching the frame in an art recognized suitable and equivalent manner. 

Allowable Subject Matter
Claims 1-5 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach a tool for stretching a sensor network film comprising four rods, four drive motors, four idler pulleys, four sliding guides and four drive pulleys configured and arranged as claimed wherein the idler pulleys are secured to and move with the sliding guides as claimed in combination with the other features instantly claimed.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: McGraw (US 2017/0355129), Campbell et al. (US 9,482,604), Sadegh et al. (US 7,204,160), Ghosh (US 6,487,902), Newman Jr. (US 5,937,751), Clay (US 5,905,205), Mason, III (US 4,685,230), Dang et al. (US 4,625,440), Lynch et al. (US 3,776,028), Kostur (US 3,600,746), Hamu (US 3,553,862), Hamu (US 3,482,343), Bottoms et al. (US 2,918,696), and Danisi (US 1,392,123) disclose analogous tools for stretching films/sheet materials.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937.  The examiner can normally be reached on M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742